Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application filed on 7/15/13.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE
The rejection to Claim 21 is withdrawn/moot in light of Applicant’s remarks and amendment filed on 7/5/22.

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (LI, Pub. No:  US 2009-0125636; WANG, Pub. No:  US 2007-0110150; THOMAS, Pub. No:  US 2010-0246816) does not teach nor suggest in detail the limitations: 
“A device configured to process a data stream, representing an encoded video signal including a plurality of sets of video signals, each set of video signals including a multilayer video signal, the device being configured to: read, from the data stream, a first base layer-ID associated with a first set of video signals, the first base layer-ID being common for each layer of the multilayer video signal of the first set of video signals, a first inter-dependency syntax structure indicating an inter-dependency between layers of the multilayer video signal of the first set of video signals, and a second inter-dependency syntax structure indicating an inter-dependency between a layer of the multilayer video signal of the first set of video signals and a layer of the multilayer video signal of a second set of video signals; and decode the encoded video signal based on the first inter-dependency syntax structure and the second inter-dependency syntax structure, wherein the interdependency between layers of the multilayer video signal is based at least partially on a spatial relation or a coding dependency among layers of the multilayer video signal of the first set of video signals or between the layer of the multilayer video signal of the first set of video signals and the layer of the multilayer video signal of the second set of video signals”
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record LI does not teach or suggest in detail that the device or method for processing a data stream uses coding dependencies among layers of the multilayer video signals or teaches decoding encoded video signals based inter-dependency syntax structures based on a spatial relation.  The prior art is also silent regarding inter-dependency syntax structures indicating inter-dependencies between layers of the multilayer video signals as amended by the Applicant.  
LI only teaches a device and method for processing multi-layered data streams of coded video at different layers that correspond to different levels of information amount.  These streams consist of a plurality of packets each of which is associated with one of the different layers, each layer being indexed by a base layer ID or a base layer ID and an extension layer ID.  In addition, the LI device reads from the multi-layered data stream to produce a first inter-dependency syntax structure indicating interdependencies between pairs of different values representable by the base layer-ID.  The closest NPL ZHAO (ZHAO, “Fast inter-layer mode decision in Scalable Video Coding”, 2010) is only directed towards multi-layered video encoding utilizing base layer IDs but is silent with regards to at least syntax structures indicating a first layer dependent on inter-layer prediction with a second layer with the first and second layers associated with a same base laver-ID and different extension layer-ID or discloses a first layer dependent on a second layer as well as silent with regards to constructing an inter-layer dependency description revealing possible inter-layer prediction dependencies between the different layers based on the first and second inter-dependency syntax structures. 
Whereas, as stated above, Applicant’s claimed invention is a device and method for processing each set of video signals that include a multilayer video signal and claims  reading a first base layer-ID associated with a first set of video signals from the data stream such that the first base layer-ID is common for each layer of the multilayer video signal of the first set of video signals, a first inter-dependency syntax structure indicating an inter-dependency between layers of the multilayer video signal of the first set of video signals.  The invention also claims a second inter-dependency syntax structure indicating an inter-dependency between a layer of the multilayer video signal of the first set of video signals and a layer of the multilayer video signal of a second set of video signals as well as claiming decoding of the encoded video signal based on the first inter-dependency syntax structure and the second inter-dependency syntax structure, wherein the interdependency between layers of the multilayer video signal is based at least partially on a spatial relation or a coding dependency among layers of the multilayer video signal of the first set of video signals or between the layer of the multilayer video signal of the first set of video signals and the layer of the multilayer video signal of the second set of video signals.
So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 22-40 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481